FILED
                            NOT FOR PUBLICATION                             JAN 10 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



SECURITIES AND EXCHANGE                          No. 10-56172
COMMISSION,
                                                 D.C. No. 2:05-cv-06121-SJO-SH
              Plaintiff - Appellee,

    v.
                                                 MEMORANDUM *
FREDERICK GEORGE CELANI, AKA
Sidney F. Levine,

              Defendant - Appellant,

  and

RAINMAKER MANAGED LIVING
LLC, a New York limited liability
company; et al.,

              Defendants.


JOHN COTTON, Permanent Receiver of
Rainmaker Managed Living, LLC, a New
York limited liability company, Rainmaker
Managed Living, LLC, a California limited
liability company, and their subsidiaries
and affiliates,



         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
               Receiver.



                    Appeal from the United States District Court
                        for the Central District of California
                     S. James Otero, District Judge, Presiding

                           Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

      Frederick George Celani appeals pro se from the district court’s order

denying his motion to set aside the default judgment in the Securities and

Exchange Commission’s (“SEC”) civil law enforcement action against him. We

have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion.

Brandt v. Am. Bankers Ins. Co. of Fla., 653 F.3d 1108, 1110 (9th Cir. 2011). We

affirm.

      The district court did not abuse its discretion in denying Celani’s motion to

set aside the default judgment because Celani failed to present a meritorious

defense to the SEC’s action. See Am. Ass’n of Naturopathic Physicians v.

Hayhurst, 227 F.3d 1104, 1108 (9th Cir. 2000) (a district court may deny a motion

to set aside a default judgment if the defendant lacks a meritorious defense). We



          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                          2                                     10-56172
are not persuaded by Celani’s contention that he was prejudiced by the district

court’s failure to await his opposition to the SEC’s motion to amend the judgment

to reflect Celani’s true identity given that Celani does not dispute the accuracy of

the amendment.

      Celani’s remaining contentions are unpersuasive.

      AFFIRMED.




                                           3                                    10-56172